
	

113 HR 4713 IH: JOE Act
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4713
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Womack introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Child Nutrition Act of 1966 to exempt school-based enterprises from nutrition
			 standards.
	
	
		1.Short titleThis Act may be cited as the Jumpstarting Occupational-learning and Entrepreneurship Act or the JOE Act.
		2.Exemption of school-based enterprises from nutrition standardsSection 10(b)(1) of the Child Nutrition Act of 1966 (42 U.S.C. 1779(b)(1)) is amended—
			(1)in subparagraph (C)—
				(A)by striking and at the end of clause (i);
				(B)by striking the period at the end of clause (ii)(IV) and inserting ; and; and
				(C)by adding at the end the following:
					
						(iii)exempt from such nutrition standards school-based enterprises managed as part of a school’s
			 curriculum.; and
				(2)by adding at the end the following:
				
					(E)School-based enterprise definedFor purposes of this subsection, the term school-based enterprise means an entrepreneurial operation in a school setting that—
						(i)provides goods or services to meet the needs of the market;
						(ii)is managed and operated by students enrolled in the school as a hands-on learning laboratory;
						(iii)provides realistic and practical learning experiences that reinforce classroom instruction;
						(iv)may sell to consumers through a permanent location, a mobile kiosk, or through Internet marketing;
			 and
						(v)may sell products such as food and beverage items, or provide services such as event catering..
			
